Title: General Orders, 26 June 1780
From: Washington, George
To: 



Head Quarters Ramapough [N.J.] Monday June 26th 1780
Parole Sardinia  Countersigns U: A.Watchword Bayonet

[Officers] Of the Day Tomorrow[:] Colonel Butler. Lieutenant Colonel Olney. Brigade Major Alexander.
The Commander in Chief requests General Greene and all the officers and men under his Command to accept his warmest thanks for the good Conduct and Gallantry displayed in opposing the Enemy in their advance to springfield the 23d Instant.
The Regiment of Colonel Angell from its situation had an opportunity of more particularly distinguishing itself and is entitled to particular notice.
The General has observed with the highest satisfaction that the Behavior of the Troops upon every late occasion has exhibited signal proofs how much may be expected from their Valor improved as it now is by discipline and affords the highest presage of Success in our future operations.
Major General Lord Stirling ’till further Orders will take the Command of Hand’s and Stark’s brigades.
All the General Officers in Camp will meet tomorrow morning nine o clock at Lord Stirling’s Quarters to resume the consideration of the dispute of rank between Colonels Livingston & Hazen.
